Citation Nr: 0822252	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  07-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her two sons.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  The veteran died in February 2006.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant testified before the 
undersigned at a Travel Board hearing in Louisville, Kentucky 
in June 2008.  A transcript of this hearing is associated 
with the claims folder.  While at this hearing the appellant 
submitted a June 2008 statement from her son along with a 
waiver of RO review. 
  
Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the undersigned Veterans Law Judge has 
granted a motion for advancement on the docket in this case.  


FINDINGS OF FACT

1.  The veteran died in February 2006, and the death 
certificate lists the cause of death as acute myocardial 
infarction, sudden.

2.  At the time of the veteran's death service connection was 
in effect for post-traumatic stress disorder (PTSD), rated 50 
percent disabling; bilateral hearing loss, rated 100 percent 
disabling; and, tinnitus, rated 10 percent disabling.  

3.  The veteran's death is reasonably related to his service-
connected PTSD.

4.  The grant of service connection for the cause of the 
veteran's death renders moot the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, the 
criteria for service connection for the cause of the 
veteran's death are reasonably met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. 
§§ 1318, 7104 (West 2002); 38 C.F.R. § 20.101 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's assertion that her 
husband's death was related to his active military service.  
Specifically, she contends that, due to the veteran's 
service-connected PTSD, he could not handle the sight of 
blood.  Furthermore, she asserts that the day of his death 
the veteran cut his hand and bled profusely producing a 
violent and emotional shock which ultimately led to a heart 
attack and the veteran's death.

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in February 2006.  The death 
certificate lists the cause of death as acute myocardial 
infarction, sudden.  At the time of the veteran's death, 
service connection was in effect for post-traumatic stress 
disorder (PTSD), rated 50 percent disabling; bilateral 
hearing loss, rated 100 percent disabling; and, tinnitus, 
rated 10 percent disabling  As above, the appellant argues 
that the veteran's service-connected PTSD contributed to his 
death.  

The appellant has submitted two medical opinions in support 
of her contention.  In a September 2006 statement signed by a 
registered nurse who claims to have been on the scene shortly 
after the veteran's death, the nurse noted that the veteran's 
body showed a laceration to the left forearm and a bloody 
nose and also noted that "there was a substantial amount of 
blood loss... primarily in the carpeting."  This nurse opined 
that the veteran's loss of blood was as likely as not a 
contributory factor to the veteran's death.  

The appellant also submitted a June 2007 statement signed by 
the veteran's former treating physician.  In this statement 
the physician noted the veteran's treatment for PTSD during 
his life and opined that the veteran's PTSD could have 
contributed to his death.  

In connection with this claim, VA obtained a medical opinion 
in March 2008.  Upon review of the claims folder the examiner 
noted that the veteran had been a cigarette smoker for the 
past 60 years (which is a known co-factor in cardiac disease) 
and the veteran had a history of heart problems evidenced by 
a history of atrial flutter (which may cause blood clots and 
is a strong predictor of myocardial disease).  Such factors, 
according to the examiner, outweigh the claim of the 
appellant and her family that the stress of seeing blood from 
his small wound caused the veteran's myocardial infarction.  

The appellant and her sons testified that the veteran did not 
take any medications other than that prescribed for his 
service-connected PTSD.  They further testified that the 
veteran had always reacted strongly to the sight of blood.  

In this case, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the veteran's service-
connected PTSD is at least as likely as not related to his 
death.  See 38 U.S.C.A. § 5107(b).  The appellant and her 
sons were highly credible witnesses during the June 2008 
Travel Board heading.  Furthermore, the September 2006 and 
June 2007 statements provide a plausible basis to conclude 
that the veteran's myocardial infarction was caused by his 
service-connected PTSD (through his fear of the sight of 
blood).  
  
As service connection has been awarded for the cause of the 
veteran's death, the appellant is entitled to DIC benefits. 

Entitlement to DIC under 38 U.S.C.A. § 1318

With the Board's grant of service connection for the cause of 
the veteran's death, the appellant's alternative claim of 
entitlement to DIC under 38 U.S.C.A. § 1318 (based on 
compensation at the time of death for a service-connected 
disability rated totally disabling) are rendered moot.  
Accordingly, the appeal as to the claim of entitlement to DIC 
under 38 U.S.C.A. §1318 is dismissed as no benefit remains to 
be awarded and no controversy remains. 

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
dismissed as moot.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


